              Case 2:19-cv-06108-WB Document 9 Filed 05/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAQUOR WALKER,                                       :
    Plaintiff,                                        :
                                                      :
         v.                                           :        CIVIL ACTION NO. 19-CV-6108
                                                      :
COMMONWEALTH OF                                       :
PHILADELPHIA, et al.                                  :
     Defendants.                                      :

                                                     ORDER

         AND NOW, this 15th day of May, 2020, upon consideration of Shaquor Walker’s

Complaint (ECF No. 1), it is HEREBY ORDERED that:

         1.       Walker’s Complaint is DISMISSED WITH PREJUDICE pursuant

to 28 U.S.C. § 1915A(b)(1) for the reasons stated in the Court’s Memorandum. Walker is not

granted leave to file an amended complaint in this matter.1

         2.       The Clerk of Court shall CLOSE this case.



                                                      BY THE COURT:

                                                      /S/WENDY BEETLESTONE, J.


                                                      WENDY BEETLESTONE, J.




1
 Although Walker is not granted leave to file an amended complaint in this matter, the dismissal of the Complaint is
without prejudice to him filing a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 in a separate matter
when he has exhausted available state remedies.
